Citation Nr: 0802955	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-40 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware




THE ISSUES

1.  Entitlement to service connection for claimed back 
disorder.  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

M. Peters



INTRODUCTION

The veteran served active military duty from September 1968 
to April 1970.  
During this period, the veteran served overseas in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

In his application for compensation, the veteran claimed 
service connection for a back disorder, a psychiatric 
disorder including PTSD, a heart condition, and a skin 
condition due to herbicide exposure.  

The RO, in its decision dated in March 2003, denied the 
claims.  In his Substantive Appeal, the veteran identified 
only his claims of service connection for a back disorder and 
psychiatric condition.  Consequently, only these matters will 
be discussed as a part of this appeal.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaint or 
finding of a back disorder in service or for many years 
thereafter.  

2.  An acquired back disorder is not shown to be due to a 
documented injury or other incident in the veteran's period 
of active service.  

3.  The veteran is not shown to have had combat with the 
enemy during active duty, including the period of service in 
the Republic of Vietnam.  

4.  A diagnosis of PTSD due to a verified stressor or such a 
potentially verifiable event that occurred during the 
veteran's period of active service is not demonstrated.  

4.  The veteran currently is not shown to have another 
innocently acquired psychiatric disorder that is due to any 
event or incident of his period of active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a back disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  The veteran does not have an innocently acquired 
psychiatric disability to include PTSD, due to disease or 
injury that was incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (f) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In May 2002, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in March 2003 about relevant information on disability 
ratings and effective dates in the event that either of his 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent evidence to decide the claim, but 
contains competent evidence of diagnosed psychiatric 
disorder, including PTSD; establishes a verified service 
stressor; and indicates that the claimed disability may be 
associated with the in-service stressor.  38 C.F.R. 
§ 3.159(c)(4).  

Because all of these conditions are not met, a VA 
examination is not required to decide either matter 
presented in this case.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

Back Disorder

The veteran's service medical records, including a separation 
examination in April 1970, do not show complaints or findings 
of a back disorder.  Furthermore, none of the medical records 
serve to document any sign of a back-related injury during 
the veteran's period of active service.  

The veteran claims that his chronic back problems are related 
to an injury he suffered during basic training.  However, 
there is no medical or other competent evidence in the record 
to support the veteran's current assertions of have had a 
back injury in service.  

While the veteran reported that he had "chronic back 
problems" during an examination in December 2001 after he 
had been involved in a car accident, this is the first record 
of a back disorder, including any statements from the veteran 
about a back injury.  

Thus, on this record, the Board finds that the veteran has 
not presented evidence to show that he has a back disorder 
that can be linked to any event or incident of service.  
Therefore, the claim of service connection for a back 
disorder must be denied.  


PTSD and Psychiatric Disorder

The service medical records, including his April 1970 mental 
health screening during his separation examination, noted the 
veteran's nervous system to be normal.  However, during 
service, the veteran was diagnosed with "situational 
anxiety" that was noted in January 1970 as having been 
"chronic for the past 10 months."  

The initial post-service notation of a possible psychiatric 
disorder was in June 1988 when it was recommended that the 
veteran be referred to a PTSD program.  A counseling office 
provided a letter in September 1990, stating that the veteran 
had participated in a Vietnam Veterans Delayed Stress and 
Drug and Alcohol programs  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

With regard to these PTSD criteria, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b)(West 2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD, such as in this 
case, does not suffice to verify the occurrence of the 
claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  

In this case, the veteran's service record shows that he 
received Vietnam Service (VSM) and Campaign (VCM) medals 
based on his active duty in the Republic of Vietnam.  

Because the veteran's service records were provided by an 
agency of the U.S. Government, reliance upon them is 
consistent with the well-recognized reliance placed by VA 
upon service department determinations.  38 C.F.R. 
§§ 3.203(a), (c) (1998); cf. Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

Based on the current record, the Board finds no objective 
evidence that the veteran served in combat or otherwise had 
confirmed combat with the enemy, and the provisions of 
38 U.S.C.A. § 1154 are not applicable in this case.  

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

The veteran in this matter avers that his stress stems from 
his general participation or service in the Republic of 
Vietnam.  While his service record lists him as a "working 
on tanks," he reports never once having worked on a tank.  
Instead, he reports going out on patrol in search of the Viet 
Cong.  During these patrols, the veteran asserts that he saw 
combat action.  

Significantly, the veteran also notes that "there was [not] 
any one special thing, assignment, or operation" that caused 
his symptoms.  He further states that he continues to suffer 
generally from the guilt of "making it back" when many 
others did not.  

Despite VA's efforts in May 2002 and November 2005 to obtain 
sufficient information from the veteran to verify any 
stressor, the veteran has failed to provide sufficiently 
detailed facts regarding the claimed events to permit 
verification by the U.S. Army and Joint Services Records 
Research Center, as requested in the May 2002 letter.  

Consequently, the alleged events involve general assertions 
that cannot be verified.  A key element needed to sustain a 
diagnosis of PTSD cannot be established on this record.  
Therefore, without such supporting information from the 
veteran, service connection for claimed PTSD must be denied.  

As to the claim of service connection for another acquired 
psychiatric disorder, the submitted medical evidence amply 
serves to document the veteran's treatment for chronic 
alcohol abuse in recent years.  

In a treatment note  in June 2001, the veteran reported 
feeling depressed and anxious.  It was reported by way of 
history that he had started drinking after many years of 
sobriety.  

In a mental health evaluation in November 2003, the veteran  
reported that his problems involved alcohol, depression and 
gambling.  He added that his alcohol problem began in service 
and had increased as stress began to mount.  The impression 
included an Axis I diagnosis of Alcohol dependence in 
sustained and full remission, rule out mood disorder.  

The  post-service medical evaluations in December 2000 and 
2001 indicated that the veteran was depressed, but listed 
non-service related factors such as "loss of job, worry 
about losing home, and financial" difficulties.  A treatment 
plan in October 2002 reported a diagnosis of generalized 
anxiety disorder on Axis I.  Incarceration was noted on Axis 
IV.  A treatment plan in December 2002 reported Axis I 
diagnoses of major depressive disorder and generalized 
anxiety disorder.  Incarceration was noted on Axis IV.  

The Board also observes in this case that many years have 
passed between service and any suggestion of a psychiatric 
disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

Therefore, absent competent evidence establishing a current 
diagnosis of an innocently acquired psychiatric disorder that 
can be linked to any event or incident of the veteran's 
active service, the claim of service connection for an 
innocently acquired psychiatric disorder must be denied.  

Although it is requested that this case be remanded in order 
to obtain a nexus opinion, the Board finds that the current 
record is sufficient to decide the claim.  Without more from 
the veteran to support his claim, further development action 
would serve no useful purpose.  

The Board has considered the veteran's assertions of his 
having started drinking while on active duty and becoming 
depressed due to his inability to cope thereafter, but the 
veteran has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, any lay opinion cannot constitute competent 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a back disorder is denied.  

Service connection for a claimed innocently acquired 
psychiatric disorder, to include PTSD, is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


